Title: John Adams to John Jay, 22 Feb. 1786
From: Adams, John
To: Jay, John


          
            
              Sir
            
            

              Grosvenor Square

              Feb. 22. 1786
            
          

          On Monday Evening another Conference was held with the Tripolitan
            Ambassador, attended with his Interpreter Benamor, who is a decent Man, and very ready
            in the English as well as Arabick and Italian. The Foreign Ministers here Say it is the
            Custom of all the Ambassadors from Barbary to be much connected with Jews to whom they
            are commonly recommended. It may be Supposed the Jews have interested Motives, and
            therefore allthough their Interference cannot be avoided, they ought to be Objects of
            Jealousy. Benamor soon betrayed Proofs enough, that he had no aversion to the
            Ambassadors obtaining large Terms.
          The Ambassador who is known to many of the foreign
            Ministers here is universally well Spoken of.
          When he began to explain himself concerning his Demands, he Said
            “they would be different, according to the Duration of the Treaty. if that were
            perpetual, they would be greater, if for a Term of years less. His Advice was that it
            should be perpetual. Once Signed by the Bashaw, Dey and other Officers, it would be
            indissoluble and binding forever upon all their Successors. but if a temporary Treaty
            were made, it might be difficult and expensive to revive it. for a perpetual Treaty,
            Such as they had now with Spain, a sum of Thirty Thousand Guineas must be paid, upon the
            Delivery of the Articles Signed by the Dey and other Officers. if it were agreed to he
            would Send his Secretary by Land to Marseilles, and from thence by Water to Tripoli, who
            should bring it back by the Same rout Signed by the Dey &c. He had proposed so
            Small a sum, in Consideration of the Circumstances, but declared it was not half of what
            had been lately paid them by Spain. if We chose to treat upon a different Plan, He would
            make a Treaty perpetual, upon the Payment of Twelve Thousand five hundred Guineas for
            the first Year and three Thousand Guineas annually untill the Thirty thousand
            Guineas were paid.” It was observed that these were large sums, and vastly beyond
            Expectation but his Excellency Answered, that they never made a Treaty for less. Upon
            the arrival of a Prize, the Dey and the other officers were entituled by their Laws to
            large shares, by which they might make greater Profits than these Sums amounted to,
            & they never would give up this Advantage for less.
          He was told that altho there was a Full Power to treat the American
            Ministers were limited to a much smaller sum So that it would be impossible, to do any
            Thing untill We could write to Congress and know their Pleasure. Col Smith was present
            at this as he had been at the last Conference And agreed to go to Paris to communicate
            all to Mr Jefferson and perswade him to come here, that We
            may join in further Conferences and transmit the Result to Congress. The Ambassador
            believed that Tunis & Morocco would treat upon the Same terms, but could not
            answer for Algiers. They would demand more. When Mr
            Jefferson arrives We shall insist upon knowing the Ultimatum and transmit it to
            Congress.
          Congress will perceive that one hundred and Twenty Thousand Guineas
            will be indispensible, to conclude with the four Powers at this Rate, besides a Present
            to the Ambassadors, and other incidental Charges. besides this a Present of five hundred
            Guineas is made upon the Arrival of a Consul in each state. No Man wishes more fervently
            that the expence could be less, but the Fact cannot be altered and the Truth ought not
            to be conceal’d.
          It may be reasonably concluded, that this great Affair cannot be
            finished, for much less than two hundred Thousand Pounds sterling.—There is
            no Place in Europe or America where Congress can obtain such a sum, but in Holland.
            Perhaps a loan for two Millions of Guilders might be filled in Amsterdam upon the terms
            of the last.
          If it is not done, this War will cost Us more Millions of sterling
            Money in a short time. besides the miserable Depression of the Reputation of the United States and the cruel
            Embarrassment of all our Commerce, and the intollerable Burthen of Insurance, added to
            the Cries of our Countrymen in Captivity.
          The probable Success of Mr Barclay and
              Mr Lamb, need not be pointed out.
          If a perpetual Peace were made with those states the Character of
            the United States would instantly rise, all over the World, our Commerce and Navigation
            and Fisheries would extend into the Mediterranean, to Spain & Portugal, France
            and England. The AdditionaI Profits would richly repay the Interest, and our Credit
            would be adequate to all our Wants.
          Col Smith is gone to Paris; he departed Yesterday. By the Sixth
            Article of the Confederation “No State, without the Consent of the United States in
            Congress assembled Shall Send any Embassy to or receive any Embassy from, or enter into
            any Conference, Agreement, Alliance or Treaty with any King, Prince or state”. All the
            States are so deeply interested in this Case, that Surely no Seperate State can have
            Occasion to move for the Consent of Congress upon this Occasion, but if unexpectedly
            Congress should not agree to treat, there are Several States in the Union So deeply
            interested in Navigation that it would richly compensate each of them, to go to the
            whole Extent of two hundred Thousand Pounds to Obtain Peace. Nevertheless a Single State
            might obtain Peace and Security for its ships at a much cheaper rate.
          With great and sincere Esteem I have / the Honour to be, Sir your
            most / obedient and most humble servant

          
            
              John Adams
            
          
        